Exhibit 10.4

 

GUARANTY

 

THIS GUARANTY (“Guaranty”) is given as of February 21st, 2012, to PAUL J. A. VAN
HESSEN, an individual residing in The Netherlands (the “Lender”) by ROBERTS
PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership and ROBERTS REALTY
INVESTORS, INC., a Georgia corporation (collectively the “Guarantor”) for the
obligations of NORTHRIDGE PARKWAY, LLC (“Borrower”).

 

RECITALS

 

WHEREAS, Lender has made a loan to Borrower (“Loan”) as evidenced by that
certain Promissory Note of even date herewith in the amount of $2,000,000.00
payable to Lender (“Note”); and

 

WHEREAS, Guarantor has an ownership interest in Borrower and will receive a
direct or indirect benefit from the Note, and therefore has agreed to guarantee
to the Lender the obligations of the Borrower as set forth herein; and

 

WHEREAS, but for this Guaranty, the Lender would be unwilling to extend the Loan
to Borrower.

 

NOW, THEREFORE, in consideration of the Lender’s financial accommodations to
Borrower, the Guarantor hereby covenants and agrees with the Lender as follows:

 

1.             Guaranty.  The Guarantor, jointly and severally, hereby
unconditionally and irrevocably guaranties to the Lender the full payment and
performance, when due, by acceleration or otherwise, of all indebtedness,
liabilities, and obligations of Borrower to the Lender of any kind and
description (collectively, the “Indebtedness”) under and pursuant to the Note or
any of the other documents evidencing or securing the Loan (collectively the
“Loan Documents”). The guaranty of the Guarantor as set forth in this section is
an absolute, continuing, primary, and unconditional guaranty of payment and not
of collection.

 

If a claim is ever made upon the Lender for the repayment or recovery of any
amount or amounts received by the Lender in payment of any of the Indebtedness
and the Lender repays all or part of such amount by reason of (a) any judgment,
decree, or order of any court or administrative body having jurisdiction over
the Lender or any of its property, or (b) any settlement or compromise of any
such claim effected by the Lender with any such claimant, including the
Borrower, then in such event the Guarantor agrees that any such judgment,
decree, order, settlement, or compromise shall be binding upon the Guarantor,
notwithstanding any revocation hereof or the cancellation of the Note or other
instrument evidencing any of the Indebtedness, and the Guarantor shall be and
remain obligated to the Lender hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by the
Lender, such amount to be included in the term “Indebtedness.”

 

This Guaranty may be enforced by the Lender against the Guarantor without the
necessity at any time of the Lender’s (a) having recourse against Borrower on
the Note, or (b) exercising any other rights available to it under the Note or
other Loan Documents. The

 

--------------------------------------------------------------------------------


 

Guarantor on demand shall pay to the Lender in immediately available funds, in
lawful money of the United States of America, any sum or sums due to the Lender
hereunder.

 

2.             Nature of Obligations.  The Guarantor acknowledges and agrees
that no change in the nature or terms of the Indebtedness or the Note (including
any novation), whether by operation of law or otherwise, including, without
limitation any impairment, modification, change, release, or limitation of the
liability of Borrower by reason of Borrower’s bankruptcy or insolvency or any
subsequent reorganization, merger, or consolidation of Borrower or any other
change in its composition, nature, personnel, or location shall discharge all or
any part of the liabilities and obligations of the Guarantor pursuant to this
Guaranty. It is the purpose and intent of the Guarantor and the Lender that the
covenants, agreements, and all liabilities and obligations of the Guarantor
hereunder are absolute, unconditional, and irrevocable under any and all
circumstances, including, without limitation, the invalidity or unenforceability
of the Note or any other Loan Documents. Without limiting the generality of the
foregoing, the Guarantor agrees that until each and every one of the covenants
and agreements of this Guaranty are fully performed, the Guarantor’s
undertakings hereunder shall not be released, in whole or in part, by any action
or thing which might, but for this paragraph of this Guaranty, be deemed a legal
or equitable discharge of a surety or guarantor, or by reason of any waiver,
omission of the Lender, or its failure to proceed promptly or otherwise, or by
reason of any action taken or omitted by the Lender, whether or not such action
or failure to act varies or increases the risk of, or affects the rights or
remedies of, the Guarantor, including, without limitation, the failure of the
Lender to perfect, or to continue the perfection of, any lien or security
interest in any security or any delay by the Lender in perfecting any such lien
or security interest, or by reason of any further dealings between the Borrower
and the Lender, or any other guarantor or surety, and the Guarantor hereby
expressly waives and surrenders any defense to its liability hereunder based
upon, and shall be deemed to have consented to, any of the foregoing acts,
omissions, things, agreements, or waivers. Without limiting the generality of
the foregoing, the Guarantor hereby gives its consent for the Lender to do any
one or more of the following without in any manner affecting, impairing,
limiting, modifying, or releasing any of the obligations of the Guarantor under
this Guaranty and without notice to or consent of the Guarantor: (a) exchange,
compromise, or surrender the whole or any part of the security now or hereafter
held for the Indebtedness; (b) exchange, extend, or renew the time or place of
payment of the Indebtedness in whole or in part, to a time certain or otherwise
whether or not longer than the original period, or withdraw credit or time to
pay; (c) extend or change the terms of performance of any other obligations of
Borrower under the Note or other Loan Documents; (d) modify, amend, or waive any
of the provisions of the Note or other Loan Documents; (e) release or grant
indulgences to Borrower; (f) receive property or other security as collateral
for the Indebtedness; (g) fail to exercise due diligence or omit to enforce any
right, power, or privilege under the Note or other Loan Documents; and (h) apply
any payment received by the Lender from Borrower of, or on account of, the
Indebtedness, in any manner the Lender elects.

 

3.             Waiver of Rights.  The Guarantor expressly waives: (a) notice of
the execution and delivery of the Note and creation of the Indebtedness;
(b) notice of acceptance of this Guaranty by the Lender and of all extensions of
credit to Borrower by the Lender; (c) presentment and demand for payment of any
of the Indebtedness; (d) protest and notice of dishonor or of default or
nonpayment to the Guarantor or to any other party with respect to the
Indebtedness or with respect to any security therefor; (e) notice of the
Lender’s obtaining,

 

2

--------------------------------------------------------------------------------


 

amending, substituting for, releasing, waiving, or modifying any security
interest, liens, or encumbrances now or hereafter securing the Indebtedness, or
the Lender’s subordinating, compromising, discharging, or releasing such
security interests, liens, or encumbrances and any other notices whatever;
(f) demand for payment under this Guaranty; (g) the provisions of
Section 10-7-24 of the Official Code of Georgia Annotated; and (h) all rights of
subrogation, indemnification, contribution, and reimbursement from Borrower, all
rights to enforce any remedy the Lender may have against Borrower, and any
benefit of, or right to participate in, any collateral or security now or
hereinafter held by the Lender in respect of the Indebtedness, even upon payment
in full of the Indebtedness.

 

4.             Term of Guaranty: Warranties.  This Guaranty shall continue in
full force and effect until the Indebtedness is fully paid, performed, and
discharged. Each Guarantor warrants and represents to the Lender that (a) the
Guarantor will directly benefit from the financial accommodations being extended
to the Borrower by the Lender; (b) this Guaranty is binding upon and enforceable
against the Guarantor, in accordance with its terms; (c) the execution and
delivery of this Guaranty do not violate or constitute a breach of any agreement
to which either Guarantor is a party or of any applicable laws; and (d) there is
no litigation, claim, action, or proceeding pending, or, to the best knowledge
of the Guarantor, threatened against the Guarantor that would materially
adversely affect the financial condition of the Guarantor or its ability to
fulfill its obligations hereunder.

 

5.             Attorneys’ Fees and Costs of Collection.  If at  any time or
times hereafter the Lender employs counsel to pursue collection, to intervene,
to sue for enforcement of, or take any other action with respect to the terms
hereof or of the Note, then in such event, all of the reasonable attorneys’
fees, actually incurred (and not statutory attorney’s fees), and disbursements
relating thereto and any other fees and disbursements incurred by or on behalf
of the Lender, due to the failure of Borrower to pay the Indebtedness when due
and payable, shall be an additional liability of the Guarantor to the Lender,
payable on demand.

 

6.             Events of Default.  The occurrence of any one or more of the
following events shall constitute an event of default (an “Event of Default”)
under this Guaranty: (a) the failure of the Guarantor to perform, observe, or
comply with any of the provisions of this Guaranty, including, without
limitation, the payment provisions, (b) a default under the Note or any other
Loan Document or (c) the occurrence of an event of default under the terms of
that certain Loan Agreement of even date herewith by and between Borrower and
Lender (“Loan Agreement”).

 

Upon the occurrence and during the continuance of an Event of Default under this
Guaranty, the Lender may, at its option, declare the Indebtedness to be
immediately due and payable by the Guarantor, and the Guarantor shall on demand
pay the same to the Lender in immediately available funds, in lawful money of
the United States of America.

 

7.             Security Interests and Setoff.  As security for the Guarantor’s
obligations hereunder, the Guarantor agrees that (a) in the event the Guarantor
fails to pay its obligations hereunder when due and payable under the Guaranty,
any of the Guarantor’s assets of any kind, nature, or description (including,
without limitation, deposit accounts) in the possession, control, or custody of
the Lender, may, without notice to the Guarantor, be reduced to cash or the like
and applied by the Lender in reduction or payment of the Guarantor’s obligations
hereunder; (b)

 

3

--------------------------------------------------------------------------------


 

all security interests, liens, and encumbrances heretofore, now and at any time
or times hereafter granted by the Guarantor to the Lender also shall secure the
Guarantor’s obligations hereunder; and (c) the Lender shall have the right,
immediately and without further action by it, to set off against the
Indebtedness all money owed by the Lender in any capacity to the Guarantor,
whether or not due, and the Lender shall be deemed to have made a charge against
any such money immediately upon the occurrence of such obligation becoming due
even though such charge is made or entered on the books of the Lender subsequent
thereto.

 

8.             Cumulative Rights.  All rights of the Lender hereunder or
otherwise arising under the Note or other Loan Documents are separate and
cumulative and may be pursued separately, successively, or concurrently, or not
pursued, without affecting or limiting any other right of the Lender and without
affecting or impairing the liability of the Guarantor.

 

9.             Assignment.  The Lender may, without notice to, or consent of,
the Guarantor, sell, assign, or transfer to any person or persons all or any
part of the Indebtedness, and each such person or persons shall have the right
to enforce this Guaranty as fully as the Lender, provided that the Lender shall
continue to have the unimpaired right prior and superior to that of any such
assignee, transferee, or holder to enforce this Guaranty as to so much of the
Indebtedness that it has not sold, assigned, or transferred.

 

10.           Successors and Assigns.  This Guaranty shall bind each Guarantor
and their respective successors, and assigns and shall inure to the benefit of,
and be enforceable by, the Lender and its successors and assigns, including,
without limitation, each and every person who shall from time to time be or
become the holder of the Note.

 

11.           Notices.  Notices under this Guaranty shall be given in accordance
with the provisions of the Loan Agreement.

 

12.           Amendment.  This Guaranty may be terminated, amended,
supplemented, waived, released or modified only by an instrument in writing
signed by the party against whom the enforcement of the termination, amendment,
supplementation, waiver, release, or modification is sought.

 

13.           Usury.  Notwithstanding any other provisions herein contained, no
provision of this Guaranty shall require or permit the collection from the
Guarantor of interest in excess of the maximum rate or amount that the Guarantor
may be required or permitted to pay pursuant to any Applicable Law.

 

14.           Governing Law.  This Guaranty shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Georgia.

 

15.           Time.  Time is of the essence of this Guaranty.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty under seal as of the
day and year first above written.

 

4

--------------------------------------------------------------------------------


 

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia
limited partnership

 

 

 

 

By:

Roberts Realty Investors, Inc., a Georgia corporation, its

 

 

sole general partner

 

 

 

 

 

 

 

 

By:

/s/ Charles R. Elliott

 

 

Name:

Charles R. Elliott

 

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

ROBERTS REALTY INVESTORS, INC., a Georgia corporation

 

 

 

 

 

By:

/s/ Charles R. Elliott

 

Name:

Charles R. Elliott

 

Title:

Chief Financial Officer and Secretary

 

 

 

[CORPORATE SEAL]

 

5

--------------------------------------------------------------------------------